        Case 2:14-cr-00312-GMN-NJK Document 123 Filed 05/12/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Karyn Koepke

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-CR-00312-GMN-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                             INITIAL APPEARANCE ON
13          v.
                                                         PETITION ALLEGING VIOLATIONS
14   KARYN KOEPKE,                                           OF SUPERVISED RELEASE
                                                                   (Third Request)
15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly A. Sokolich, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Karyn Koepke, that
21   the initial appearance currently scheduled on May 13, 2020 at 10:00 a.m., be vacated and
22   continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.      The Court will be resuming live hearings for out of custody defendants on May
25   18, 2020.
26          2.      The defendant is not in custody and agrees with the need for the continuance.
      Case 2:14-cr-00312-GMN-NJK Document 123 Filed 05/12/20 Page 2 of 3




 1        3.     The parties agree to the continuance.
 2        This is the third request for a continuance of the initial appearance.
 3        DATED this 11th day of May, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7     /s/ Kathryn C. Newman                          /s/ Kimberly A. Sokolich
     By_____________________________                By_____________________________
 8   KATHRYN C. NEWMAN                              KIMBERLY A. SOKOLICH
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
       Case 2:14-cr-00312-GMN-NJK Document 123 Filed 05/12/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:14-CR-00312-GMN-NJK
 4
                   Plaintiff,                         ORDER
 5
           v.
 6
     KARYN KOEPKE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the initial appearance currently scheduled for

11   Wednesday, May 13, 2020 at 10:00 a.m., be vacated and continued to May 27, 2020, at the

12   hour of 2:30 p.m. in Courtroom 7D before Judge Gloria M. Navarro.

13                    12 day of May, 2020.
           DATED this ___

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
